Grant, J.
(after stating the facts). Appellant’s-counsel contends that the proffered testimony impeached *82or contradicted the justice’s docket, and was therefore inadmissible, under Stolte, Dangel & Foss Co. v. Cochran, 111 Mich. 193 (69 N. W. 347), and authorities there cited. The cases referred to, as well as others, are cases where it was sought to contradict the record made by the justice, or to supply the statutory requirements to his jurisdiction. They do not apply to a suit brought against a sheriff under the above statute, where he has performed his duty. This case is rather within the rule of Grand Rapids Chair Co. v. Runnels, 77 Mich. 104, 117 (43 N. W. 1006), where it was contended that the execution was void because the justice’s record did not contain an entry that the justice ever issued it, and the court held that this failure did not vitiate an execution actually and properly issued. The law does not punish an officer for the neglect of a justice. The execution being found in the justice’s office, with a proper return thereon, made within the prescribed time, renders it unnecessary to determine whether the officer could testify to what he did under the execution.
Judgment affirmed.
The other Justices concurred.